Citation Nr: 1550587	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  09-21 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to a compensable initial disability rating for service-connected residuals of a left radical orchiectomy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel




INTRODUCTION

The Veteran had active service from February 1987 to May 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

This case was before the Board in September 2014 when entitlement to service connection for a heart condition, claimed as an abnormal EKG, entitlement to service connection for a respiratory condition, claimed as shortness of breath and fatigue, entitlement to service connection for headaches, and entitlement to a compensable initial disability rating for service-connected residuals of a left radical orchiectomy, were remanded for further evidentiary development.  An April 2015 rating decision granted service connection for reactive airway disease and service connection for old myocardial infarction.  The Veteran has not appealed the evaluations or effective dates of service connection assigned for these claims. Therefore, these claims are no longer before the Board.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  

The issue of entitlement to service connection for headaches is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service connected residuals of a left radical orchiectomy is manifested by the removal of one testis (with a normal remaining testis).  It is not manifested by a removal of both testes, or removal of one testis with a nonfunctioning remaining testis. 


CONCLUSION OF LAW

The criteria for entitlement to an initial compensable disability rating for the Veteran's service-connected residuals of a left radical orchiectomy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.21, 4.115b, Diagnostic Code 7524 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  VA must inform the Veteran about the information and evidence that is necessary to substantiate the claim, the information and evidence that VA will seek to provide, and the information and evidence that the Veteran is expected to provide.  38 U.S.C.A. § 5103(a)(1); 38 C.F.R. § 3.159(b)(1).  The appeal for a higher rating for residuals of a left radical orchiectomy arose from a disagreement with the initial evaluation assigned following the grant of service connection.  As such, there is no duty to provide further VCAA notice with respect to the residuals of a left radical orchiectomy claim.  38 C.F.R. § 3.159(b)(3).  Rather, VA is only required to provide notice of the decision (under 38 U.S.C. § 5104) and a statement of the case (under 38 U.S.C. § 7105).  The record reflects that these notices have been provided to the Veteran.

VA satisfied the duty to assist the Veteran under the VCAA by gathering relevant records.  VA has a duty to assist in obtaining the Veteran's service medical records, VA medical records and other relevant records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c).  The Veteran's VA examination reports, private medical records, and service treatment records have been obtained and are associated with the claims file.  Additionally, pursuant to the September 2014 Board remand, in September 2014 VA correspondence, the Veteran was provided with an additional opportunity to identify additional private treatment records; however, the Veteran did not respond to VA's request for his assistance in obtaining any such outstanding records.  As such, another remand to obtain such records is not warranted.

Additionally, VA satisfied the duty to assist the Veteran by providing medical examinations to the Veteran.  VA provided a general examination to the Veteran in August 2007 and a male reproductive examination in March 2015.  Each examiner interviewed the Veteran and recorded clinical findings, and documented the Veteran's subjective complaints.  The March 2015 examination included sufficient detail as to the severity of the Veteran's service-connected residuals of a left radical orchiectomy, the Board concludes that the examination is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

As noted above, this case was previously before the Board in September 2014.  In pertinent part, the claim for an increased initial rating for residuals of a left radical orchiectomy was remanded in order to afford the Veteran the opportunity to identify any additional medical treatment providers, to afford the Veteran an examination, and thereafter, for re-adjudication of the claim.  Pursuant to the Board's September 2014 remand instructions, VA sent the Veteran a September 2014 letter requesting that he return the enclosed authorization form, for any private treatment providers, to allow VA to obtain such records on his behalf.  The record does not reflect the Veteran responded to this letter.  Additionally, a March 2015 male reproductive examination afforded to the Veteran.  Thereafter, the claim for an increased rating for residuals of a left radical orchiectomy was re-adjudicated and an April 2015 supplemental statement of the case was issued.  Thus, the Board finds that there was been substantial compliance with the September 2014 remand instructions with respect to increased initial rating for residuals of a left radical orchiectomy.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the Veteran, as a matter of law, the right to compliance with the remand orders).  

The Board finds the record as it stands includes adequate evidence to allow the adjudicate entitlement to an increased rating for residuals of a left radical orchiectomy.  Additionally, the Veteran has not identified any relevant evidence that is outstanding.  Thus, VA satisfied its duties to notify and assist the Veteran with his claim for an increased rating for his service-connected residuals of a left radical orchiectomy.  As such, appellate review may proceed without prejudice to the Veteran.

II.  Merits of the Claim

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2014).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014). 

This appeal arises from the rating decision in which service-connection was established residuals of left radical orchiectomy.  As such, the Board has considered whether different ratings for different periods of time, based on the facts found, are warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's for residuals of a left radical orchiectomy is presently evaluated as noncompensable under 38 C.F.R. § 4.115b, Diagnostic Code 7524.  Under this code, a noncompensable rating is warranted for the complete removal of one testis, and a 30 percent rating is warranted for the complete removal of both testes.  It should also be noted that in cases of the removal of one testis as the result of a service-incurred injury or disease, other than an undescended or congenitally undeveloped testis, with the absence or nonfunctioning of the other testis unrelated to service, an evaluation of 30 percent will be assigned for the service-connected testicular loss.  38 C.F.R. § 4.115b, Diagnostic Code 7524 (2014).  

After careful consideration, the Board concludes that an initial compensable rating is not warranted for the Veteran's residuals of a left radical orchiectomy.  Physical examination in March 2015 revealed that the Veteran's left testicle had been removed and replaced with prosthetic testicle; however, the examination report also indicated the Veteran's right testicle was normal.  There was no atrophy indicated for the Veteran's right testicle nor was there any indication that such was nonfunctioning.  

The Veteran underwent a previous VA general examination in August 2007.  The August 2007 VA examiner noted the Veteran had an artificial left testis with no residual pain.  The August 2007 VA examiner noted a mildly enlarged paraaortic lymph node.  An enlarged periaortic lymph node of one year was also noted in a March 2008 private medical record.  

The Board has considered whether the Veteran is entitled to a higher rating under the other codes applicable to disorders of the testes but concluded such are not warranted.  Although the March 2015 VA examination report noted that the Veteran experienced voiding dysfunction, the March 2015 examiner concluded this disability was the result of prostate hypertrophy.  The March 2015 VA examiner also attributed the Veteran's erectile dysfunction and retrograde ejaculation to his testicular cancer and its treatments.  However, the Veteran is currently service connected for erectile dysfunction.  In addition, the Board notes that the Veteran already is in receipt of special monthly compensation for his left testicle removal as well as the resulting scars from such.  Furthermore, the Veteran was denied entitlement to service connection for enlarged paraaortic lymph node and while he did file a timely notice of disagreement he did not perfect an appeal with respect to such.  Also, as noted above no atrophy of the right testicle was noted upon examination.  

Based on the above, the Board finds that the Veteran's manifestations associated with residuals of a left radical orchiectomy most nearly approximate the criteria for the currently assigned noncompensable rating.  In order to warrant a higher initial rating, the Veteran's residuals of a left radical orchiectomy must have resulted in manifested by a removal of both testes, or removal of one testis with a nonfunctioning remaining testis.  Id.  As noted above, the Veteran has undergone two examinations concerning his left radical orchiectomy, and neither indicated an absent or  nonfunctioning right testicle.  Specifically the March 2015 examination report, did not document an abnormal right testicle.  There is no medical evidence suggesting the Veteran's residuals of a left radical orchiectomy satisfy the criteria for a higher rating.  Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim for entitlement to a compensable initial rating for residuals of a left radical orchiectomy. 

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.   

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.   

Here, the manifestations of the Veteran's residuals of a left radical orchiectomy are contemplated by the schedular criteria.  The criteria provide examples of the types and degrees of symptoms for each level of compensation and the Veteran's manifestations do not deviate from those types of symptoms or from the severity of symptoms.  Essentially, the loss of the left testicle is evidenced.  This is consistent with the manifestations measured by the schedular criteria.  As to the severity of the of such, the schedular criteria contemplate disability presenting a loss of both testis, or a nonfunctioning of the remaining testis, which is a level of disability above that the Veteran has been found to have.  For these reasons, the Board declines to remand this matter for referral for extraschedular consideration.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

The Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  The March 2015 VA male reproductive examination report, in part, noted the Veteran's service-connected removal of the testes did not limit his functional abilities to perform both physical and sedentary employment.  There was no indication by any examiner, or the Veteran, that he is unemployable due to any residuals of a left radical orchiectomy.  Accordingly, the Board concludes a claim for TDIU has not been raised.
In reaching the decision that a compensable initial disability rating for residuals of a left radical orchiectomy is not warranted, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to a compensable initial disability rating for service-connected residuals of a left radical orchiectomy is denied.


REMAND

The Board finds that the development requested in September 2014 Board remand directive has not been fully completed with respect to entitlement to service connection for headaches.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall, 11 Vet. App. at 271.  It imposes upon VA a duty to ensure compliance with the terms of the remand.  Id.  Thus, in the present case, additional development must be conducted. 

In pertinent part, in September 2014, the Board requested that a VA examination be obtained to address the etiology of any diagnosed headache disorder.  Review of the resulting March 2015 VA headaches examination report reveals that it is inadequate.  Specifically, the March 2015 VA headaches examiner stated it was less likely as not that any diagnosed headache disorder had its onset in or was etiologically related to the Veteran's active duty service.  The March 2015 VA examiner's rationale was that, although the Veteran stated the headaches began occurring when he joined the Navy and had been occurring three times a week consistently since then, there were no specific medical records showing a chronic headache since service.  However, a September 2012 private medical record did specifically document a complaint of frequent or recurring headaches, thus the March 2015 VA examiner's opinion lacks probative value as it is factually inaccurate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Furthermore, the Veteran is competent to report on his symptoms and observations that he experienced through his senses such as headaches and related symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77   (Fed. Cir. 2007).  While the March 2015 VA headaches examiner indicated that the Veteran's reports headaches since service was taken into consideration, the March 2015 VA headaches examiner appeared to discount such by finding that there was no medical evidence of such. 

Thus, for the reasons detailed above, the Board finds the March 2015 VA headaches examination report is inadequate.  See Barr, 21 Vet. App. at 311.  Therefore, in order to satisfy VA's duty to assist, the Board finds that a remand is warranted in order to obtain an additional medical opinion for entitlement to service connection for headaches.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain an addendum medical opinion from a VA examiner other that the March 2015 VA headaches examiner.  The claims file and a copy of this Remand must be made available to the examiner and reviewed in conjunction with the examination with specific consideration of the Veteran's lay statements of record.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the record, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed headache disability began in service, was caused by service, or is otherwise related to service. 

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of conclusion as it is to find against it.

A complete rationale for all opinions expressed must be provided. 

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


